DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   The written specification does not provide basis for the claimed base of claim 21, line 3 and claim 30, line 3 and throughout the claims.  In particular, the specification sets forth a plate portion as having a length, width and thickness.  The specification discloses a base as being element 122, which is a top portion of each leg.  
Claims 21, 26 and 28 are objected to because of the following informalities:  In claim 21, line 12, “securing” should read --secure--.  In claim 26, line 2, --the-- should follow “than”.  In claim 28, line 4, it appears that “an” should read --and--.  Appropriate correction is required.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 and 17 of U.S. Patent No. 10,577,833. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially claim the same subject matter, and the limitations of claims 21-29 of the instant application are present in claims 1, 2, 4, 5 and 17 of U.S. Patent No. 10,577,833.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27 and 30-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26, line 3, there is no antecedent basis for “the leg width” or for “the exposed portion”.  In claim 26, line 3, it is unclear whether the leg width and the exposed portion include the bumper 130, or not.  
In claim 30, line 7, it is unclear whether the leg length is referring to the dimension 312 in fig. 9 and disclosed in paragraph {0047], line 5 of the specification, or if the length includes the portions 122, 123 in figs. 5 and 6 that are received in the base of the shackle.  In claim 30, line 7, it is unclear whether the leg width includes the bumper 130 or not.  In claim 30, line 7, does the leg length include the foot extending from the leg as claimed in claim 30, line 8?  In claim 30, line 7, is the leg length separate from the length of the foot in claim 30, line 8?  In the last two lines of claim 30, as seen in fig. 10, it is unclear in what sense the width of the base is greater than the leg length and the leg width, and it is unclear what dimensions in fig. 10 and what portions of the base and the leg length are being referred to.  
               No prior art rejections are applied at this time.  It is noted that the prior art will be re-evaluated after the above rejections are addressed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vito 6,718,802 teaches a shackle base 82 and a crossbar 48.  Li 6,694,781 teaches a shackle base 11 and crossbar 20.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 19, 2021